Citation Nr: 1031390	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).

2.  Entitlement to an initial rating in excess of 60 percent for 
coronary artery disease. 

3.  Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism. 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to January 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that only the issue of entitlement to a TDIU was 
certified for appeal.  However, in March 2005, the Veteran filed 
a timely notice of disagreement (NOD) as to the initial ratings 
that were assigned for coronary artery disease and hypothyroidism 
in a January 2005 rating decision.  See 38 C.F.R. §§  20.201, 
20.302 (2009).  The RO issued another rating decision in June 
2006 denying an increased rating for coronary artery disease.  
However, as the Veteran filed a timely NOD, a statement of the 
case (SOC) must be issued as to these two issues.  As such, the 
Board has no discretion and the case must be remanded for such 
purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Additionally, the Board notes that the Veteran has claimed that 
he is unable to perform the mental requirements for employment 
due to his service-connected disabilities, and that he has been 
treated for depression, which he has subjectively related to his 
heart disability and hypothyroidism.  See, e.g., statements from 
Veteran dated in April 2005 and July 2006; VA treatment records 
dated in January 2006 and January 2007.  As such, the Board finds 
that a service connection claim for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disabilities, has been raised by the record.  The Veteran was 
afforded a VA examination pertaining to mental health symptoms 
and their effect on his employability, but the issue of service 
connection has not been addressed.

Accordingly, the issue of entitlement to service 
connection for an acquired psychiatric disorder, to 
include as secondary to service-connected disabilities, 
has been raised by the record but has not been adjudicated 
by the agency of original jurisdiction (AOJ).  Therefore, 
the Board has no jurisdiction, and this issue is referred 
to the AOJ for appropriate action.  

The issues of entitlement to (1) an initial rating in excess of 
60 percent for coronary artery disease, and (2) an initial rating 
in excess of 10 percent for hypothyroidism are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery disease 
rated as 60 percent disabling, left shoulder disability rated 20 
percent disabling, and hypothyroidism rated 10 percent disabling; 
as well as a left knee disability, sinusitis, hypertension, 
Hodgkin's disease (in remission), a scar on the right neck, and 
herpes zoster on the right face, all rated noncompensably 
disabling; with an overall combined disability rating of 70 
percent.

2.  Resolving all reasonable doubt in the Veteran's favor, he is 
unemployable for VA purposes due solely to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant a TDIU constitutes a full 
grant of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

A total disability rating may be granted where the schedular 
rating is less than 100 percent if the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Generally, to be eligible for a 
TDIU, the following percentage thresholds must be met: if there is 
only one service-connected disability, it shall be ratable at 60 
percent or more; if there are two or more service-connected 
disabilities, there must be at least one disability rated at 40 
percent or more and sufficient additional disabilities to bring 
the combined overall rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  However, if these threshold criteria are 
not met, but the evidence reflects that a veteran is unemployable 
by reason of service-connected disabilities, the case must be 
submitted to the Director, Compensation and Pension Service, for 
extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Here, service connection is in effect for coronary artery disease 
rated 60 percent disabling, a left shoulder disability rated 20 
percent disabling, and hypothyroidism rated 10 percent disabling; 
as well as a left knee disability, sinusitis, hypertension, 
Hodgkin's disease (in remission), a scar on the right neck, and 
herpes zoster on the right face, all rated as noncompensably 
disabling; with an overall combined disability rating of 70 
percent.  As such, he meets the threshold criteria for a TDIU 
under 38 C.F.R. § 4.16(a).  The remaining question is whether he 
is unemployable solely due to his service-connected disabilities.

In determining unemployability for VA purposes, consideration may 
be given to the veteran's level of education, special training, 
and previous work experience, but not to age or any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a 
TDIU, the record must reflect some factor which takes the 
veteran's case outside the norm of his or her service-connected 
disabilities.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough, as a high rating 
in itself is a recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In this regard, the Veteran asserts that he is unemployable 
primarily due to his service-connected coronary artery disease.  
He states that he has not worked since March 2005, and he is 
unable to maintain any substantial employment because he is 
physically and mentally unable to perform tasks due to his heart 
not functioning fully.  See, e.g., July 2006 statement.  The 
Veteran's wife further asserts that he is unemployable due to his 
heart disability, as well as the stress caused by such condition.  
See August 2006 statement.

The lay and medical evidence of record is generally consistent 
with respect to the symptoms of the Veteran's heart disability 
throughout the appeal.  In particular, he has daily chest pain 
that is aggravated by physical activity, cold weather, and 
stress; difficulty breathing after any exertion or physical 
activity, fatigue, weakness, dizziness several times per day 
especially after standing up quickly, and light-headedness.  The 
Veteran also has easy bruising due to blood thinning medications, 
but no side effects from other medications to control his blood 
pressure, heart rate, fluid retention, cardiomegaly, and 
cholesterol.  See, e.g., April 2005 letter from Veteran; August 
2006 statement from Veteran's wife; June 2005 and January 2006 
SSA disability examination reports; private treatment records 
dated in January and April 2006; VA treatment records dated in 
December 2005 and July 2007; VA examination reports dated in May 
2006, April 2009, and April 2010.  At a March 2010 mental health 
VA examination, the Veteran stated that his heart condition 
"absolutely, dramatically" impacted his life starting in 2003, 
stating that he has 12 stents and he doesn't know if one of them 
will collapse.  Although the Veteran has reported symptoms of 
stress, depression, moodiness, forgetfulness, difficulty 
sleeping, and difficulty concentrating, which he believes are 
related to his heart disability, service connection is not in 
effect for a mental health disability.  

The Veteran has been receiving SSA disability benefits effective 
since March 2005 based on a primary diagnosis of coronary artery 
disease and a secondary diagnosis of Hodgkin's disease.  During 
SSA proceedings, the Veteran stated that he is unable to work due 
to coronary artery disease, hypothyroidism, and depression, with 
symptoms as summarized above.  He reported past employment as a 
utilities man or laborer with air conditioning and refrigeration 
during service, and a laborer at a golf course from September 
2004 through March 2005.  He has also reported working in 
construction during service.  See, e.g., January 2006 TDIU form.  
The Veteran voluntarily resigned from his most recent position at 
the golf course, citing an inability to perform his duties due to 
his health.  He has a high school degree and military vocational 
training for heating and air conditioning maintenance.  

The Veteran has reported being able to do activities of daily 
living, including some hobbies and household chores, but he does 
not do any strenuous work or carry anything heavy.  He is able to 
cook, tend to a small garden, work with wood, clean the pool, cut 
the grass mainly with a riding lawnmower, paint, go to the 
grocery store, and watch television.  Although the Veteran 
reported difficulty driving due to dizziness, light-headedness, 
and fatigue during SSA proceedings in 2005, he stated in April 
2010 that he is able to drive a motorcycle.  The Veteran denies 
any recreational activities except for occasional fishing, and he 
does not exercise other than walks in the yard.  He has stated 
that he does not sleep well and his wife snores, so he wakes up 
late.  See April 2009 and April 2010 VA examination reports.  

With respect to the severity of the Veteran's heart disability, 
he has been diagnosed with advanced or severe coronary artery 
disease status post coronary angioplasty and multiple stent 
placements.  The last stent was placed in April 2006.  He has 
been diagnosed with left ventricular hypertrophy and left atrial 
enlargement, as well as mild tricuspid valve regurgitation, mild 
to moderate aortic valve stenosis, and mild to moderate mitral 
valve regurgitation.  See, e.g., May 2005 VA treatment record; 
June 2005 and January 2006 SSA disability examination reports; 
March 2006 SSA medical consultant review; August 2006 Keesler AFB 
treatment record; July 2007 VA treatment record; VA examination 
reports dated in May 2006, April 2009, and April 2010.  A January 
2006 nuclear viability imaging study showed extensive, moderate 
fibrosis of the entire inferior wall, with no significant 
viability in these segments, but significant viability in all 
other myocardial segments.  Records dated in March 2005 and April 
2006 reflect a diagnosis of cardiomyopathy.  There is also some 
evidence of congestive heart failure.  See January 2006 SSA 
disability examination report, March 2009 VA treatment record; 
but cf. April 2009 VA examination report, April 2010 VA 
examination report.  Additionally, the evidence generally 
reflects estimated METs of 3-4 and an estimated ejection fraction 
of approximately 30 to 50 percent.  Although an April 2006 
private treatment record reflects an ejection fraction of 25 to 
30 percent, records dated in January and August 2006 reflect an 
ejection fraction of 30 to 40 percent.  

The Veteran's hypertension was found to be controlled by 
medications in a May 2005 VA treatment record.  At the April 2009 
VA examination, the Veteran reported that his blood pressure is 
always low, but his current medications helped with symptoms such 
as dizziness and light-headedness.  He was noted to have no 
complications other than coronary artery disease.  The Veteran's 
blood pressure readings were low at the April 2010 VA 
examination, but the examiner noted that there was a normal 
response to standing due to posture changes. 	

Based on a review of the entire claims file, including the 
Veteran's reported symptoms and objective medical evidence as 
summarized above, the April 2010 VA examiner diagnosed coronary 
artery disease with mild functional limitation.  This examiner 
further opined that the Veteran should be able to do sedentary, 
non-strenuous work if he decides to resume employment.

The Veteran's other service-connected disabilities were evaluated 
at the April 2009 VA examination, at which time the Veteran 
generally reported no changes or treatment since an examination 
in November 2004.  Specifically, he reported left shoulder pain 
with and some limitation of motion with occasional flare-ups due 
to changing weather and lying on his side.  Functional 
limitations were primarily difficulty lifting and reaching up, 
and occasional difficulty driving, tying shoes, and doing 
woodwork.  Left knee symptoms were occasional pain and soreness 
while walking, with no required assistive devices and no 
significant functional limitations. The Veteran's Hodgkin's 
disease was noted to be in continued remission, with symptoms of 
easy bleeding when cut, as well as occasional coldness in the 
extremities and swelling.  There were no current symptoms or 
functional limitations due to the right neck scar or herpes 
zoster on the right face.  The Veteran's sinusitis was manifested 
by watery, itching eyes and episodes of sneezing 10 to 15 times 
at a time year-round, treated with a nasal inhaler and 
antihistamine.  This condition was noted to be unchanged, and 
there is no indication of any effect on his employability.

The Veteran subjectively reported symptoms related to his 
hypothyroidism at the April 2009 VA examination, which was being 
treated with medication.  However, the examiner stated that the 
Veteran's TSH was normal and he was in a euthyroid state.  The 
Board notes that a May 2005 VA treatment record also reflects 
that the Veteran's hypothyroidism was in a clinically euthyroid 
state with medication.  The VA examiner opined that the Veteran's 
subjective complaints of fatigue, weakness, generalized soreness, 
mental sluggishness, memory loss, and depression are less likely 
as not result of hypothyroidism.  He further stated that the 
Veteran's symptom of bruising easily was at least as likely as 
not related to his blood thinner medications.  With respect to 
fatigue, weakness, and generalized soreness, the examiner noted 
that the Veteran has a cardiac problem, deconditioning, and an 
irregular sleep pattern and reported that he cannot sleep as his 
wife snores.
  
Based on the foregoing lay and medical evidence, and resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that he is entitled to a TDIU.  Specifically, the evidence 
reflects that the Veteran is severely limited in his activities 
due to his coronary artery disease, and he has frequent symptoms 
such as chest pain, shortness of breath, and dizziness that occur 
with little or no exertion.  Further, he has been granted SSA 
disability benefits based primarily on his coronary artery 
disease.  While the SSA's determination as to the Veteran's 
ability to work is not binding on the Board, it is highly 
probative.  The Board acknowledges that the April 2010 VA heart 
examiner opined that the Veteran retains the ability to perform 
sedentary work.  However, the Veteran's previous employment was 
in construction, heating and air conditioning maintenance, and as 
a general laborer, all of which required some degree of physical 
exertion.  Although the Veteran has a high school degree, there 
is no indication that he has any additional training or skills 
that would lend themselves to sedentary employment.  Further, the 
Veteran need not show 100 percent unemployability in order to be 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 
(Fed. Cir. 2001).  As such, applying the benefit of the doubt 
rule, the Board finds that the Veteran is unemployable for VA 
purposes solely due to his service-connected disabilities, and 
primarily his coronary artery disease.

In summary, the Veteran meets the percentage threshold criteria 
for a TDIU, and the evidence demonstrates that he is unable to 
secure and follow a substantially gainful occupation due solely 
to his service-connected disabilities, including but not limited 
to coronary artery disease.  Accordingly, he is entitled to a 
TDIU.  


ORDER

A TDIU is granted.


REMAND

As noted above, the Veteran filed a timely NOD as to the initial 
ratings that were assigned for coronary artery disease and 
hypothyroidism in a January 2005 rating decision.  See 38 C.F.R. 
§§  20.201, 20.302.  Although the RO issued another rating 
decision in June 2006 denying an increased rating for coronary 
artery disease, a SOC has not been issued as to either of these 
issues.  Therefore, the Board has no discretion and the case must 
be remanded for this purpose.  See Manlincon, 12 Vet. App. at 
240.  However, these issues will be returned to the Board after 
issuance of the SOC only if the Veteran files a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997). 

Provide the Veteran with a Statement of 
the Case on the issues of entitlement to 
an initial rating in excess of 60 percent 
for coronary artery disease, and an 
initial rating in excess of 10 percent for 
hypothyroidism.  See Manlincon, 12 Vet. 
App. at 240; 38 C.F.R. §§ 19.29-19.30.  
The Veteran should be advised that a 
substantive appeal has not been received 
concerning either of these issues, and of 
the requirements for an adequate and 
timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  

Thereafter, if a timely substantive appeal is received, and 
subject to then applicable appellate procedures, the case should 
be returned to the Board for further appellate consideration of 
one or both of these issues.  See Smallwood, 10 Vet. App. at 97.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


